Citation Nr: 1438604	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-20 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from November 1995 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

It is noted that the May 2011 statement of the case included additional issues, however, the Veteran in the VA Form 9 specifically indicated that she was only appealing the issue pertaining to TDIU.  To the extent that a VA Form 646, which was received by the RO August 2011, addressed additional issues, such was not a timely substantive appeal as it was received more than two months after the statement of the case issued and more than a year after the rating decision issued.  Accordingly, the only issue before the Board at this time is TDIU.
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The record is not clear as to the Veteran's work history.  In a February 24, 2012 VA treatment record, the Veteran reported that she was currently working as a data processor in a hospital.  It was in a secluded office with no window.  She reported she kind of liked her job.  It appears that she has had sporadic employment until a computer job which began around June 2011.  The Board finds that a more detail list of the Veteran recent employment should be obtained prior to deciding her claim.  

Although she received a VA examination for her back in November 2012, all other VA examinations were conducted in April 2010.  Since that time, the Veteran reported in her July 2011 Form 9 that she had a massive migraine headache on July 13, 2011 at work.  The Veteran also reported pain in her back and knees that has made her unable to walk at times.  Accordingly, new VA examinations should be provided to the Veteran to determine the current severity of her service-connected disabilities and whether they prevent her from obtaining substantial gainful occupation.

All recent VA treatment records should be obtained and associated with the claims file or uploaded to Virtual VA, while the case is in remand status.  

Upon reviewing the record, the Board has discovered that the Veteran is in receipt of some type of unspecified monetary benefit from the Social Security Administration (SSA).  In particular, according to an April 2010 VA psychiatric examination, the Veteran identified Social Security as a source of income.  She reported that she and her son receive benefits from SSA and she receives survivor benefits related to her husband's death.  Neither the Veteran nor the medical provider identified the nature of these awards, including any underlying disabilities.  This is the single reference to SSA benefits the Board has found in the Veteran's claims file.    
  
Here, if the Veteran has received disability compensation benefits from SSA that relates to TDIU, records in the custody of SSA pertaining to that claim would be beneficial to the Board in adjudicating this claim.  Thus, based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all recent VA treatment records dated since November 2012.

2.  Request that the Veteran submit an updated Form 21-8940 which includes a list of employers and salaries since 2009.  

3.  Also, request that the Veteran clarify whether or not she is in receipt of disability benefits from the Social Security Administration.  If she responds in the affirmative, request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

4.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner for the pertinent history.

The examiner is asked to address the functional impairment resulting from the service-connected psychiatric disorder that may affect the Veteran's ability to function and perform tasks in a work setting.  

The report of the examination, including the reports of all completed tests or special studies, should be associated with the other evidence in the claims file.
 
5.  After items #1 to #3 have been completed, schedule examinations for the other service-connected disabilities in connection with the claim for TDIU.  The claims folder should be forwarded to the examiner for review.  

All indicated studies should be performed.  The examiner should provide information concerning the functional limitations of each of the Veteran's service-connected disabilities (e.g., lumbar spine degenerative joint disease, right knee degenerative joint disease, left knee degenerative joint disease, tendinitis of the left elbow, recurrent subluxation of the right knee, recurrent subluxation of the left knee, migraine headaches, allergic rhinitis, and acne) on her ability to perform tasks in a work setting, including sedentary and physical tasks.  

6. The Veteran is hereby informed that failing to report for these additional VA compensation examination, without good cause pursuant to 38 C.F.R. § 3.655, may have adverse consequences on her pending claim.

7. Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.
 
8. Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



